 

Case 18-10512-KBO Doc 863 Filed 08/22/19 Page1of1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

IN RE: : CASE NO. 18-10512
ZOHAR III, CORP, ET AL., : CHAPTER 11
DEBTORS,
JOINTLY ADMINISTERED
MEDIATOR’S REPORT

The Mediator held a further mediation session on August 21, 2019, at which all parties
appeared. Settlement was not reached. The Mediator deems the mediation over which he

presided to be closed and the Mediator resigns his position.

August 22, 2019 A en Geas

Svin Gross, Mediator

 
